index nos attn ein dear cc mom et 4a q9-2lr-111158-99 october this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above- named taxpayer requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending a taxable_year ending effective to the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in of the procedure and administration regulations the taxpayer timely filed its federal_income_tax return however the information furnished indicates that due to an error or misunderstanding the form_1128 was not timely filed sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner's consent to accounting_period the taxpayer must file an application on form_1128 with the commissioner on or before the 15th day of the second calendar month following the close of the short_period section dollar_figure of rev_proc part will be considered timely filed for purposes of if and only if extensions for filing the return for the short_period required by such change that a form_1128 filed pursuant to this revenue_procedure sec_1_442-1 b is filed on or before the time including 1992_1_cb_665 states in it a change in sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith granting of relief will not prejudice the interests of the government requests for relief subject_to sec_301_9100-3 will and that the e based on the facts and information submitted and the it is held that the taxpayer has acted representations made reasonably and in good_faith will not prejudice the interests of the government the requirements of the regulations for the granting of relief have been satisfied in this case requesting permission to change to a tax_year ending effective and that the granting of relief is considered timely filed and taxpayer's late filed form accordingly the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling information representations and other data may be required as part of an examination process verification of the factual this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of specifically no opinion is expressed as to whether the taxpayer is permitted under the code and applicable regulations to change to the tax_year requested in the subject form_1128 or effects resulting from the instant transaction a copy of this letter_ruling and taxpayer's form_1128 are being forwarded to the service_center where the taxpayer files its federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under revproc_92_13 in accordance with the provisions of a power_of_attorney currently on file the taxpayer's authorized representatives we are sending a copy of this letter_ruling to this ruling is directed only to the taxpayer that requested sec_6110 of the internal_revenue_code provides it that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax and accounting s richard l carlisle by richard l carlisle acting deputy assistant chief_counsel
